Exhibit 10.1 ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (the “ Agreement ”) is entered into as of the date of the last execution hereof (the “ Effective Date ”) by and between Principal Solar, Inc., a Delaware corporation (“ Client ”), and Alpha Energy, a division of Alpha Technologies Services, a Nevada corporation (“Contractor”) (each a “ Party ” and collectively, the “ Parties ”). RECITALS Client, through a Membership Interest Purchase Agreement with Innovative Solar Systems, LLC dated November 6, 2014, has a contractual right to acquire Innovative Solar 46, LLC ("IS 46"), developer of an approximately 100MW watt DC solar photovoltaic system as more fully described in Exhibit A (the “ System ”). Contractor designs, constructs and installs solar photovoltaic systems. Client desires to engage Contractor to supply, design, engineer, construct and install the System at the Site and Contractor is able to design, engineer, construct and install the System. IS 46 holds ti tle to the Site or has obtained written consent from the owner of the Site (the “ Host ”) for the installation of the System at the Site. The Parties agree that the Contractor shall be granted first right of refusal for the installation of the System Principal Sunrise V. Contractor desires to provide the services further described herein in exchange for the Contract Price, and in accordance with the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the mutual promises set forth below, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: AGREEMENT 1. DEFINITIONS . Unless otherwise required by the context in which any term appears: (a) capitalized terms used in this Agreement have the meanings listed in this Section 1 ; (b) the singular includes the plural and vice versa; (c) the word “including” indicates examples and does not limit general terms, (d) references to “Sections”, and “Exhibits” are to sections, schedules and exhibits hereof; (e) the words “herein”, “hereof” and “hereunder” refer to the Agreement as a whole and not to any particular section or subsection hereof; and (f) references to the Agreement include all schedules and exhibits as they may be amended, modified, supplemented or replaced from time to time in accordance with the Agreement. “
